Title: From Thomas Jefferson to William John Coffee, 4 September 1824
From: Jefferson, Thomas
To: Coffee, William John


Dear Sir
Monticello
Sep. 4. 24.
We are in want of some ornaments (roses) for the soffite of the external entablatures of the Rotunda. composition will not stand the weather and lead is expensive. we conclude therefore in favor of the material of which you made those for us before; and hope you will be so kind as to furnish them, they are to be copied from the LXth plate of the IVth book of Palladio (being the 5th of the plates he gives of the of the Pantheon, in Leoni’s edn,) and give  exactly the ornaments used in the  external entablature of that building and which I take to be roses. there are only two forms given in the plate, and of them I like the corner one best. . I inclose you a paper on which the pannel  to recieve the rose is drawn of it’s exact size to wit 6.9 in wanting 1/16.  the rose, you know, should not quite fill it. the number wanted is 330. but allow for breakage 10. or 15. more. we shall plant these roses on  plain panels not  figured ones like those of Palladio. if you can undertake them as I hope you will, we ask the greatest dispatch in your power, because the rest of the entablature is put up, and the soffite reserved till we can recieve these ornaments. the price is left to yourself, and I will request you, immedly on reciept of this to drop me a line conjecturing within what time we may expect them.I write this day to mr Maveric for a further supply of plates of our groundplat, after previously making some small alterations in the engraving. accept the assurance of my great esteem & respectTh: J.